Per Curiam.

The public policy of the State has been established by the Legislature by the provision in section 115 of the Domestic Relations Law that ‘1 As respects the passing and limitation over of real or personal property dependent under the provisions of any instrument on the foster parent dying without heirs, the foster child is not deemed the child of the foster parent so as to defeat the rights of remaindermen.”
Although this appeal immediately concerns the distribution of income of a trust during the second measuring life, the language of the instrument directs distribution in the same verbiage which is employed in directing the passing of the remainder at the termination of the trust. It is improbable that the settlor intended that the same words should bear a different meaning when used to designate the recipients of the income during the secondary life period from that which they bear in designating the remaindermen.
For this reason and for the other reasons stated in the opinion of the Appellate Division, its order should be affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the trust.